UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6241



DAVID M. CLAYTOR, II,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-04-63-7)


Submitted: January 26, 2006                 Decided:   January 30, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David M. Claytor, II, Appellant Pro Se.      Richard Bain Smith,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              David M. Claytor, II, a state prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).           The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue     absent   “a   substantial       showing     of    the    denial         of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).                A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that    the     district      court’s      assessment            of    his

constitutional      claims      are   debatable    and    that     any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record   and    conclude      that    Claytor   has   not    made       the    requisite

showing.        Accordingly,     we    grant    Claytor’s        motion       to   file      a

supplemental informal brief, and deny all other pending motions.

We deny a certificate of appealability and dismiss the appeal; we

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                        - 2 -